 
 
Exhibit 10.1
 
 
[LETTERHEAD OF METTLER-TOLEDO INTERNATIONAL INC.]
 
PERSONAL / CONFIDENTIAL
Mr. Robert F. Spoerry
Wängirain 43
8704 Herrliberg





   
Date
  November 30, 2010
Reference
  PB/em
Direct Dial
  +41 44 9442285
Telefax
  +41 44 9442255





Remuneration 2011


Dear Robert,


I herewith confirm your remuneration as Chairman for 2011 as follows:
 
1.
Fixed Salary of CHF 400’000.00 per annum; effective January 1, 2011, payable in
twelve equal monthly installments of CHF 33’333.35. No participation in cash
incentive plans.

 
2.
Your expense allowance is CHF 15'600.00 on a yearly base and will be paid out in
monthly installments of CHF 1'300.00. We would like to recall adherence to the
regulations contained in “Spesenreglementsergänzung Gruppenleitung” (edition of
April 1997).

 
3.
The insured salary in the Mettler-Toledo Fonds is as follows:

 
·  
Retirement                            CHF 400’000.00

·  
Risk Coverage                      vested rights

 
4.
The insured salary in the additional accident insurance is CHF 999’999.00.

 
5.
The Notice Period is 3 months to the end of a month for both parties.

 
 
 




Yours sincerely,


/s/ Peter Bürker


Peter Bürker
Head Human Resources